Citation Nr: 1436270	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  09-41 977A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depression.

2.  Entitlement to service connection for blood disorder, to include neutropenia, dyslipidemia, leukopenia, and anemia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1981 to July 1985 and from December 1990 to June 1991, with service in the Army National Guard.

These matters comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 Rating Decision (PTSD and blood disorder) and an August 2008 Rating Decision (depression) issued by the Department of Veterans Affairs (VA) Regional Office (RO), New Orleans, Louisiana.

The Veteran had submitted claims of service connection for PTSD and for depression.  In an interim precedent decision (Clemons v. Shinseki, 23 Vet. App. 1 (2009)), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record, i.e., the matter of service connection for any diagnosed psychiatric disability is part and parcel of a claim of service connection for mental disability (and that such matters are before the Board).  


REMAND

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires evidence of:  (1) a current disability; (2) in-service incurrence of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Subsection (a) also refers to "each disabling condition...for which [a veteran] seeks a service connection" and states that "[d]eterminations as to service connection will be based on review of the entire evidence of record."  Id.

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases - namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard.  See Walker, 708 F3d. at 1339.  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

Any psychosis and primary anemia are chronic diseases listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies to the extent primary anemia or a psychosis is shown.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Because the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may be established under 38 C.F.R. § 3.317. Under this regulation, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016 (see 76 Fed. Reg. 81834 (2011)).  38 C.F.R. § 3.317(a)(1) (2012).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.

In this case, the Veteran contends that service connection is warranted for a blood disorder, to include as due to chemical exposure during the Persian Gulf War.  The Veteran served in the Southwest Asia theatre of operations from February 1991 to May 1991, primarily as a heavy equipment operator.

The Veteran's STRs do not show any blood disorders or diseases derivative of a blood disorder, including a March 1990 periodic examination, his May 1991 separation physical examination, as well as January 1996 and February 2003 Army National Guard periodic examination reports.

Following active military service, an April 2007 note assessed leukopenia and dyslipidemia, and noted "white blood cell count is 3.3 a year or so ago.  Looks stable."  A May 2007 hematology/oncology note remarked that the Veteran was referred for low white blood cell count "since some time."  He was assessed with leukopenia and mild amenia, rule out (r/o) drug effect, r/o splenomegaly, r/o deficiency disease, r/o myelodysplastic syndromes, r/o autoimmune disease.  On October 2007 Persian Gulf War registry examination, the Veteran reported that he was exposed to burning oil, petrochemicals, trash, feces, tent heaters, cigarette smoke, diesel and petrochemical fumes, pesticides, and unknown exposure to chemical and/or biological weapons.  The examiner reviewed July 2007 laboratory test results and noted an impression of neutropenia.  Subsequent VA treatment records through November 2009 note leukopenia. 

Given that the Veteran has been shown to have leukopenia/neutropenia without explanation of the underlying cause, the Board finds that further evidentiary development is required.  This is so because any disease process that may be undiagnosed, which in turn has caused the decreased white blood cell count, may be service connected under 38 U.S.C.A. § 1117.  

During the course of the appeal, the criteria for service connection for PTSD, and, specifically corroboration of PTSD stressors, have changed.  This amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a stressor is related to the Veteran's fear of "hostile military or terrorist activity" and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  The amendment acknowledges the inherently stressful nature of the places, types, and circumstances of service in which fear of hostile military or terrorist activities is ongoing.  The amended criteria is for application for claims that were appealed to the Board before July 12, 2010, but have not been decided by the Board as of July 12, 2010, as in this case.  See 75 Fed. Reg. 39843 (July 13, 2010).

The Board notes that entitlement to service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) of VA regulations, that is, a diagnosis which meets the criteria in the 4th edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV); (2) credible supporting evidence that the claimed in-service stressors actually occurred; and (3) a link, established by medical evidence between current symptomatology and the claimed in-service stressor.  If the claimed stressor is related to combat, service department evidence that the Veteran engaged in combat or that the Veteran was awarded the Purple Heart, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  38 C.F.R. §§ 3.304(f), 4.125(a).

The Veteran's record demonstrates that he has been treated for what has been characterized as PTSD since August 2006.  Further, a VA Licensed Clinical Social Worker (LCSW) has noted that the Veteran reports that his symptoms of PTSD have been present since the time he returned from the Desert Storm War.  However, the record does not indicate that the Veteran was diagnosed with PTSD in accordance with pertinent diagnostic criteria.  Further, no VA psychologist or psychiatrist has found PTSD based on a fear of hostile military or terrorist activity.

Under the revised PTSD regulations, a Veteran's lay statements alone may establish the occurrence of a claimed in-service stressor provided that it is related to his fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f)(3) (2013).  The Veteran contends that he has PTSD due to his experiences in a war zone during the Persian Gulf War.  In this case, the Veteran's DD Form 214 shows that the Veteran served from February 1991 to May 1991 in Southwest Asia in support of Operation Desert Shield and Operation Desert Storm.  The Veteran has reported various stressors involving exposure to explosions, as well as witnessing deaths and serious injuries of others.  Accordingly, the Board finds that the Veteran has presented a claimed stressor that is consistent with the places, types, and circumstances of his service and that an opinion must be offered by a VA psychiatrist or psychologist as to whether any of those claimed stressors were productive of PTSD.  Thus, the remaining questions are whether any of the Veteran's reported stressors is related to his fear of hostile military or terrorist activity and, if so, whether such a stressor is adequate to support a diagnosis of PTSD and whether the Veteran's particular psychiatric symptoms are related to that stressor.

The Board also notes that the Veteran has filed a claim of service connection for depression.  VA treatment records show that the Veteran has been diagnosed with and has received treatment for depression and anxiety disorder not otherwise specified (NOS).  Therefore, on remand, the VA psychiatrist or psychologist should also opine as to whether any other acquired psychiatric disability is related to active duty service.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and with his assistance identify any outstanding records of pertinent medical treatment from VA or private health care providers.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.   After the development requested above has been completed, the AOJ shall schedule the Veteran for a VA examination with a psychiatrist or psychologist to determine the nature and likely etiology of the claimed PTSD.  Psychological testing should be conducted with a view toward determining whether the Veteran in fact has PTSD.  The entire claims file, including a copy of this remand, must be made available to the examiner for review.  Based on the examination and record review, the examiner should provide an opinion as to the following:

(a)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's claimed stressors are adequate to support a diagnosis of PTSD, and are his current symptoms related to the claimed stressors?  If the examiner does not diagnose PTSD, the examiner should explain why the Veteran does not meet the criteria for a diagnosis of PTSD. 

(b) The examiner is also asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has a psychiatric disorder other than PTSD, such as anxiety or depression, that is attributable to his active service or is otherwise etiologically related thereto.

A rationale for all requested opinions should be provided.  If an examiner cannot provide an opinion without resorting to speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Schedule an examination with a physician who has expertise in hematopathology.  The examiner should review the file, examine the Veteran, and provide an opinion as to the medical probabilities that the Veteran has a blood disorder attributable to a period of military service.  All tests deemed necessary should be conducted.  It should also be specifically noted whether any disease or abnormality (such as leukopenia or neutropenia) is the result of a condition that has not been diagnosed.  It should also be determined whether the Veteran has primary anemia.  All signs and symptoms of any undiagnosed illness should be set forth in detail.  

If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.


4.  Thereafter, the AOJ should readjudicate the Veteran's claims with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If any benefit sought remains denied, the Veteran should be furnished a Supplemental Statement of the Case and afforded an appropriate period to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



Department of Veterans Affairs


